Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a) as being anticipated by Thierauf (US-2003/0234362).

Referring to claim 1. Thierauf et al (herein “Thierauf”) discloses a “Method and Apparatus For Recognizing Foreign Materials On Bank Notes”. See Figs. 1-2 and respective portions of the specification. Thierauf discloses a paper sheet handling device, comprising: a heat source unit (8); a heat detection unit (6’) that detects an intensity of a prescribed wavelength light obtained from a paper sheet (1) which stores heat supplied from the heat source unit; and a control unit (9) that detects a repair paper sheet repaired with a repairing member based on the intensity of the prescribed wavelength light obtained from the paper sheet (See at least Sect. 0008, 0011, 0022-0034). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thierauf et al (US-2003/0234362).

Referring to claims 1, 4. Thierauf et al (herein “Thierauf”) discloses a “Method and Apparatus For Recognizing Foreign Materials On Bank Notes”. See Figs. 1-2 and respective portions of the specification. Thierauf discloses a paper sheet handling device, comprising: a heat source unit (8); a heat detection unit (6’) that detects an intensity of a prescribed wavelength light obtained from a paper sheet (1) which stores heat supplied from the heat source unit; and a control unit (9) that detects a repair paper sheet repaired with a repairing member based on the intensity of the prescribed wavelength light obtained from the paper sheet (See at least Sect. 0008, 0011, 0022-0034). Thierauf doesn’t explicitly disclose wherein the heat source unit is disposed upstream of the heat detection unit and the heat detection unit is disposed upstream of a bill validator for identifying the paper sheet. It should be noted that Thierauf discloses a heat source and a heat detection unit. It would have been obvious to a person of . 

Allowable Subject Matter
Claims 2-3, 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653